IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COREY D. LEWIS,                         : No. 48 MAL 2016
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE,                   :
                                        :
                  Respondent            :


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.